mus DOCUMENT I8 NOT IN PROPER FORM accorpinerse 3:18-cr-08374-DWL Document 139 Filed 04/20/20 Page 1 of 2
0

TO FEDERAL AND/OR LOCAL RULES AND PRACTICES
AND IS SUBSECT TO REJECTION BY TRE COURT.

 

 

 

rence 54 %>(a\
eens ae Number Selon - — a4. af at ——————
| a - 2 ___ LODGED
e : . ——$§— RE = |
BS the Honorable Domine Lanza | CEIVED COPY
Ys prsmeb fer Anizona | APR 2 0 2020
eer C2-F - 039 Y -DWL (002) CLERK US DISTRICT COURT
. —_—}——DISTRICT DF ARIZONA
BY_ VG DEPUTY

 

 

 

 

oe Please Respond) te:  KYZON TOMUNGON OoD31- SOY
FEDDRAL CIE2KT ONAL \ASTTUTUN

a ox SOOT.
SAN PERS, CA 40733 | oe

 

 

Dear toromoie Sudge Lenza, _

“Ny came 6 Kyron Tombinson I was
a Sentence? bx pot coor Novemleed 13, 20 1
Br unlawhl importahon of & Breavm, | am
eee Serving MY Sentence ot TE renina|
Aslan Fel in Sen PeVro, CA- [an a fret

Wale on, Tr Cony ms insicle ni 3 prison
loecouse oF tre Glelosl CHOIA po Demme

 

| Ore. Frick vey ale tererethG,, Inme t€S ore Di 0a
aS We Are not aby + proieet oucaelves | “~ /
[Bilowing guidlines such 08 querertyne ors
Mmatartain — Soave | D> istanw a woh 3 +/- 4
Feet From mp Coogn-no igirioor- | Mave 4 viels

anY a vif, | am ScareD fr omy “We os fe 7
{seems evergpre IS gettin ts. (a like tb
__regpect lly oak te Cort consider Convertin oe
_|trH ermainde C aC ama Semence {O heme (on% nant

+42 | Co n protect avgel? oD Om Branihur su =

— Fam Mght Now iS_ STU GH\s ney +o Tb ors ——
ners an trey woud \anebt Pom a secon -
i\ncove.. | aenvinlvy oppreciote Leet fonsderetore .
“Slo .Gase'3:18:cr-08374-DWL Document 139 Filed 04/20/20 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

in ts anette’. — re
Kesrecti ly,
. , NJ . 7
Kyron Torali nSor . . _

 
